Cartwright, C. J., and Stone, J., dissenting: After this court decided that women had no right to vote at an election organizing a community high school district the legislature passed a curative act, which came before the court in People v. Militzer, 272 Ill. 387, when it was decided that the act was valid, on the ground that the legislature might, in the act authorizing the organization of such districts, have authorized women to vote. The right of women to vote at an election subsequently held was considered in People v. Vaughan, 282 Ill. 163, and it was decided that inasmuch as the legislature could not have authorized women to vote at some elections for the organization of high school districts and not at others, and it had been held that the curative act was valid, the curative act gave women the right to vote at all elections for the organization of such districts. That decision was either correct, or the curative act was void and the decision holding it valid was wrong. The opinion adopted in this case holds that both decisions were wrong, and the final resting place of the decision is that the curative act was in violation of the constitution, because it could only be held within the power of the legislature if it authorized women to vote at all elections for the organization of high school districts. Whether that conclusion is right or wrong, and not conceding that it is right, we are satisfied that the decision should not be overruled and numerous high school districts all over the State be destroyed. Courts refuse' to re-examine and overrule decisions which have become a rule of property, and the decisions here overruled not only involve questions of property, contracts, bonds and obligations, but public interests of great importance. Neither the decision that the curative act was valid nor that women had a right to vote at high school elections is res judicata except as to the particular districts involved in the cases decided, and this decision will create widespread disaster and confusion. In neither of the cases which have been before this court was the discovery made by any party or counsel, or by any member of the court, that the curative act was invalid because it limited the right of women to vote at elections which had been held, nor that women were not entitled to vote as a necessary consequence of the decision that the act was valid.